EXHIBIT 10(dd)




PLUM CREEK TIMBER COMPANY, L.P.
KEY EMPLOYEE
SUPPLEMENTAL PENSION PLAN
































































AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2008





--------------------------------------------------------------------------------






PREAMBLE


WHEREAS, Plum Creek Timber Company, L.P. adopted this Plum Creek Timber Company,
L.P. Key Employee Supplemental Pension Plan (hereinafter "Plan") effective
January 1, 1994, to attract and retain exceptional executives by providing
retirement benefits to selected officers and key salaried employees of
outstanding competence; and


WHEREAS, Plum Creek Timberlands, L.P. ("Company"), the successor by operation of
law to Plum Creek Timber Company, L.P., wishes to amend and restate the Plan;
and


WHEREAS, Internal Revenue Code ("Code") Section 409A imposed new requirements on
nonqualified deferred compensation plans and provided for substantial penalties
for noncompliance, generally effective January 1, 2005. Amounts deferred under
the Plan after December 31, 2004, are subject to Code Section 409A and the Plan
is intended to comply with Code Section 409A. In order to update the Plan to
comply with current law and to maintain the intended deferral of compensation
and related deferral of income taxation, the Company wishes to amend and restate
the Plan, in its entirety, to comply with Code Section 409A, by retroactively
amending the Plan as permitted by Notice 2007-78; and


WHEREAS, this restatement is not intended to reflect any benefits for a
Participant who Terminated prior to October 3, 2004, because such a Participant
is entitled to benefits under the terms of the Plan in effect on the date he or
she Terminated, and the Company wishes to clarify that such benefits are not
subject to Code Section 409A because they satisfy the requirements of Treasury
Regulation Section 1.409A-6, including the requirement that such benefits have
not been materially modified after October 3, 2004; and


NOW THEREFORE, the Company does hereby restate and amend the Plan as set forth
in the following pages, effective January 1, 2008, except that any change
required to comply with Code Section 409A and regulations or rulings issued
pursuant thereto shall be effective on the earlier of January 1, 2008, or the
latest date in which such change may become effective and comply with such laws.















































--------------------------------------------------------------------------------






SECTION 1- DEFINITIONS




The following terms when used herein shall have the following meaning, unless a
different meaning is plainly required by the context. Capitalized terms are used
throughout the Plan text for terms defined by this and other sections.


1.1
Affiliated Companies



“Affiliated Companies” means:


(a)
the Company,



(b)
any other corporation that is a member of a controlled group of corporations
that includes the Company (as defined in Code Section 414(b)),



(c)
any other trade or business under common control with the Company (as defined in
Code Section 414(c)),



(d)
any other member of an affiliated service group that includes the Company (as
defined in Code Section 414(m)); and



(e)
any other business or entity that is treated as a single company with the
Company under Code Section 414(0).



1.2
Beneficiary



“Beneficiary” means the person or persons who survives the Participant and who
is: (a) for a single Participant, the person designated to be the Beneficiary by
the Participant in writing to the Plan Administrator on such form and in such
manner as the Plan Administrator shall prescribe; and (b) for a married
Participant, the Participant's surviving spouse. If a single Participant
designates a Beneficiary and later marries, such Beneficiary designation shall
be void upon marriage.


If no designated Beneficiary survives the Participant, the Plan Administrator
shall direct the payment of any benefits that may be due under the Plan to the
Participant's estate.


1.3
Board



“Board” means the Board of Directors or the Compensation Committee of the Board
of Directors of Plum Creek Timber Company, Inc., the sole member of Plum Creek
Timber I, L.L.C., which is the general partner of the Company.


1.4
Code



“Code” means the Internal Revenue Code of 1986, as amended, and including all
regulations thereunder.


1.5
Company



“Company” means Plum Creek Timberlands, L.P., provided that provisions requiring
the Company to take formal actions under the Plan shall, when appropriate, be
deemed to refer to the Company acting through its general partner, Plum Creek
Timber I, L.L.C.


1.6
Employee






--------------------------------------------------------------------------------






“Employee” means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the Employer.


1.7
Employer



“Employer” means Plum Creek Timberlands, L.P. The term “Employer” shall also
include other companies as provided from time to time in appendices to this
Plan.


1.8
ERISA



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations thereunder.


1.9
Participant



“Participant” means any Employee who is a Participant in accordance with Section
3 and an Appendix. An individual shall cease to be a Participant when his or her
benefit payments from the Plan are completed.


1.10
Pension Plan



“Pension Plan” means the Plum Creek Pension Plan, as amended from time to time.


1.11
Plan



“Plan” means the Plum Creek Timber Company, L.P. Key Employee Supplemental
Pension Plan, either in its previous or present form, or as amended from time to
time.


1.12
Plan Administrator



“Plan Administrator” means the Vice President Human Resources; provided that
“Plan Administrator” shall mean the Compensation Committee of the Board for all
Plan purposes relating to the determination and payment of benefits for the Vice
President Human Resources.


1.13
Plan Year



“Plan Year” means the calendar year.


1.14
Termination



“Termination” and similar terms means a separation from service (including
separation due to death, retirement or otherwise) within the meaning of Treasury
Regulation Section 1.409A-l(h), from the controlled group of corporations, as
defined in Code Section 1563(a), of which the Company is a member. In applying
Code Sections 1563(a), (b) and (c) for purposes of determining the controlled
group of corporations to which the Company belongs, the language “at least 50
percent” is substituted for "”at least 80 percent” in those sections. In
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses that are under common control with the Company, the
language “at least 50 percent” is substituted for “at least 80 percent” in that
section.


A “Disabled” Participant shall be deemed to be Terminated. A “Disabled”
Participant is a Participant who has not attained age 65 and who is entitled to
benefits under the Employer-sponsored long-term disability plan.


In the event a Participant continues to perform services on a reduced basis,
when “Termination” occurs





--------------------------------------------------------------------------------




shall be determined by the Plan Administrator on a facts and circumstances
basis; provided that a Participant shall be deemed to “Terminate” if he or she
is on a leave of absence that exceeds six months if the Participant does not
retain the right to reemployment under an applicable statute or by contract. In
this event, Termination shall occur on the first day after the end of the
six-month period. For purposes of this rule, the six-month period shall be
replaced with a 29-month period if the leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the employee to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment.


A Participant shall also be deemed to “Terminate” if the Employer and Employee
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services by the Employee will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period.



















































































--------------------------------------------------------------------------------






SECTION 2 - ADMINISTRATION




2.1
Plan Administrator



This Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion and authority to interpret and construe the
terms of the Plan, to determine eligibility and benefits under the Plan, to
prescribe, amend and rescind rules relating to the Plan, to adopt such forms as
it
may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Employer, and take all other action necessary for its administration.
Determinations, interpretations, or other actions made or taken by the Plan
Administrator with respect to the Plan shall be final and binding for all
purposes and upon all persons.


2.2
Allocation and Delegation of Responsibilities



The Plan Administrator may allocate their responsibilities among the members of
the Compensation Committee and may designate any person (including, without
limitation an Employee), partnership or corporation, to carry out administrative
responsibilities under the Plan. Any such allocation or delegation shall be
reduced to writing and such writing shall be kept with the records of the Plan.


The Plan Administrator may appoint such counsel (who may be counsel for any
Employer), specialists, and other persons as it deems necessary or desirable in
connection with the administration of this Plan.































































--------------------------------------------------------------------------------






SECTION 3 - PARTICIPATION AND BENEFITS




3.1
Participants



Each Appendix to this Plan describes the individuals who are Participants and
entitled to the benefits described in that Appendix. An individual who is
designated as a Participant pursuant to an Appendix shall be entitled only to
the benefits specified in that Appendix.


3.2
Benefits



The benefits provided under the Plan are described in Appendices to the Plan.
The benefits described in each separate Appendix are only payable to those
individuals who are identified as Participants in that Appendix.


3.3
Time and Form of Payment



All benefits to which a Participant is entitled under all applicable Appendices
shall be payable in a cash lump sum within a reasonable time after the date that
is six months after the date of Termination. Interest will be credited between
the date of Termination and date of distribution at the same interest rate used
to determine the cash lump sum, compounded annually. Benefits shall be paid to
the Participant, or to his or her Beneficiary in the event the Participant is
not living at the time of payment.























































--------------------------------------------------------------------------------




SECTION 4 - CLAIMS PROCEDURES




4.1
Claims Procedures



Claims for benefits shall be administered in accordance with the procedures set
forth in this section and any additional written procedures that may be adopted
from time to time by the Plan Administrator.


(a)
Submission of Claim



A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator. The Claims Administrator shall respond to a
claim in writing or electronically. An authorized representative may act on
behalf of a Participant or Beneficiary (hereinafter “Claimant”) who claims
benefits.


The Plan Administrator shall designate one or more persons as “Claims
Administrator(s)” and authorize such individuals to make claims determinations.


(b)
Notice of Denial



Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written or electronic notice of such action within 90 days after the
claim is filed, unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.


Such notice will indicate i) the reason for denial, ii) the specific provisions
of the Plan on which the denial is based, iii) an explanation of the claims
appeal procedure including the time limits applicable to the procedure and a
statement of the Claimant's right to bring a civil action m1der ERISA Section
502(a) and iv) a description of any additional material or information necessary
to perfect the claim and an explanation of why such material or information is
necessary.


(c)
Right to Request Review



Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Plan Administrator. The Plan Administrator shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or considered in the initial benefit
determination. Such request must be in writing, and must be made within 60 days
after such person is advised of the Claims Administration's action. If written
request for review is not made within such sixty 60-day period, the Claimant
shall forfeit his or her right to review. The Claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim for benefits. The Claimant
may submit written comments, documents, records and other information relating
to the claim.


(d)
Review of Claim



The Plan Administrator shall then review the claim. The Plan Administrator may
hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in





--------------------------------------------------------------------------------




writing or electronically within the initial 60-day period of the extension, the
special circumstances requiring the extension and the date by which the Plan
expects to render a determination. The Plan Administrator may authorize one or
more members of the Plan Administrator to act on behalf of the full Plan
Administrator to review and decide claims.


A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the
Claimant's right to bring a civil action under ERISA Section 502(a). The
decision shall be final and binding upon the Claimant and all other persons
involved.











































































--------------------------------------------------------------------------------




SECTION 5 - GENERAL PROVISIONS




5.1
ERISA Exemption



The portion of the Plan that provides benefits in excess of the limitations of
Code Section 415 is intended to qualify for exemption from ERISA as an unfunded
excess benefit plan under ERISA Sections 3(36) and 4(b)(5). The portion of this
Plan that provides benefits in excess of the limitation of Code Section
401(a)(17) and other supplemental benefits is intended to qualify for exemption
from ERISA Parts II, III and IV as a plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees under ERISA Sections 201(2), 301(a)(3) and 401(a)(l).


5.2
Unfunded Obligation



Amounts payable under this Plan are unfunded, general obligations of the Company
and may be paid out of its general assets or out of a grantor trust. The Company
is not required to segregate any monies from its general fund, or to create any
trust, or to make any special deposits with respect to the Plan obligations. The
Participants and Beneficiaries shall have no claim against the Company for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to this Plan.


5.3
Corporate Transaction



If an Employer merges, consolidates, or otherwise reorganizes, or if its
business or assets are acquired by another company, this Plan shall continue
with respect to those eligible individuals who continue in the employ of the
successor company. The transition of employment from an Employer to the new
company shall not be considered a Termination for purposes of this Plan. In such
event, however, a successor company may freeze all benefit accruals under this
Plan as to Plan Participants on the effective date of the succession, by
amending the Plan accordingly and notifying Participants within 30 days after
the succession. In no event may benefits accrued under the Plan be retroactively
eliminated.


5.4
Notices



Any notice under this Plan shall be in writing and shall be effective when
actually delivered or, if mailed, when deposited as first class mail postage
prepaid. Mail shall be directed to an Employer at the address stated in this
Plan, to the Participant at his or her last known home address shown in the
Employer's records, or to such other address as a party may specify by notice to
the other parties. Notices to an Employer or the Plan Administrator shall be
sent to:


Vice President Human Resources Plum Creek Timber Company, Inc. 999 Third Avenue,
Suite 4300
Seattle, WA 98104-4096


5.5
Incapacity of Participant or Beneficiary



If the Plan Administrator finds that any Participant or Beneficiary to whom a
benefit is payable under the Plan is unable to care for his or her affairs
because of illness or accident or because of his or her mental or physical
condition, and the Plan Administrator decides it is in such person's best
interest to make payments to others for the benefit of the person entitled to
payment, the Plan Administrator may, in its discretion, make any payment due
(unless a prior claim therefore shall have been made by a duly appointed legal
representative) to the spouse, child, parent or brother or sister of such
Participant or Beneficiary, or to any person or trust whom the Plan
Administrator has determined has incurred expense





--------------------------------------------------------------------------------




for such Participant or Beneficiary. Any such payment shall completely discharge
the obligations of the Employer and the Plan Administrator under the provisions
of this Plan.


5.6
Nonassignment



The rights of a Participant or Beneficiary under this Plan are personal. No
interest of a Participant or Beneficiary may be directly or indirectly assigned,
transferred or encumbered and no such interest shall be subject to seizure or
legal process or in any other way subjected to the claims of any creditor. A
Participant's or Beneficiary's rights to benefits payable under this Plan are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance. Such rights shall not be subject to debts,
contracts, liabilities, engagements or torts of the Participant or Beneficiary.
The right to benefits under the Plan may not be awarded, assigned or otherwise
transferred to an alternate payee pursuant to a qualified domestic relations
order as defined in Section 414(p) of the Code or any other domestic relations
order.


5.7
No Continued Right to Employment



Nothing in the Plan shall be construed to confer upon any Participant any right
to continued employment with the Company or any of the Affiliated Companies, nor
interfere in any way with the right of the Company or any of the Affiliated
Companies to terminate the employment of such Participant at any time without
assigning any reason therefore.


5.8
Applicable Law



The Plan shall be construed and governed in accordance with the laws of the
State of Washington.


5.9
Attorney's Fees



If a suit or action is instituted to enforce any rights under this Plan, the
prevailing party may recover from the other party reasonable attorneys' fees at
trial and on any appeal.


5.10
Withholding Taxes



Appropriate payroll taxes shall be withheld from all benefits payable from this
Plan.


5.11
Amendment and Termination



The Company may from time to time amend, suspend or terminate the Plan, in whole
or in part, and if the Plan is suspended or terminated, the Company may
reinstate any or all of its provisions. The Vice President Human Resources may
amend the Plan to the extent necessary to comply with applicable law; provided
that any such amendment that could change the timing of benefit payments to the
Vice President of Human Resources must be approved by the Company prior to
adoption. No amendment, suspension or termination may, however, impair the right
of a Participant or Beneficiary to receive the benefits accrued prior to the
effective date of such amendment, suspension or termination.


If the Company wishes to terminate the Plan, the Company must amend the Plan to
cease all benefit accruals and then may only terminate the Plan after all
benefits have been paid. The Company shall maintain a frozen Plan until all
benefits due to Participants and Beneficiaries who have accrued benefits under
the Plan as of the date of the freeze are paid at the times specified in the
Plan following each Participant's Termination.













--------------------------------------------------------------------------------




The Plum Creek Timber Company, L.P. Key Employee Supplemental Pension Plan is
amended and restated by Plum Creek Timberlands, L.P.


IN WITNESS WHEREOF, Plum Creek Timberlands, L.P. has caused this Plan to be duly
executed on this 4th day of August, 2008.




PLUM CREEK TIMBERLANDS, L.P.
BY PLUM CREEK TIMBER I, L.L.C.,
its General Partner






By:/s/ Barbara L. Crowe        
Barbara L. Crowe
Title:    Vice President Human Resources

































































--------------------------------------------------------------------------------




APPENDIX A - KEY EMPLOYEES


SECTION I - PARTICIPATION




1.1    Participants


Each participant in the Pension Plan, whose benefits thereunder are limited due
to his or her salary grade, due to limitations in compensation under Code
Section 401(a)(l 7), or due to limitations under Code Section 415, and who is
not a Participant eligible for benefits under any other Plan Appendix, is a
Participant who is eligible for benefits described in Appendix A, effective
January 1, 2008. Each of the Participants is a select management or highly
compensated Employee.




SECTION 2 - BENEFITS




2.1    Supplemental Pension Benefit


A Participant's accrued benefit under this Plan shall be determined as set forth
in (a) through (f) below. Capitalized terms that are not defined in this Plan
have the meanings set forth in the Pension Plan.


(a)
Determine the vested Normal Retirement Benefit to which the Participant would
have been entitled if he or she were a Participant in the Pension Plan on the
date of Termination, calculated as follows:



(1)
as if the Participant had been a participant in the Pension Plan and accruing
benefits during all periods of time during which the Participant could have
participated in the Pension Plan and accrued benefits if his or her
participation or accruals had not been limited based on his or her salary grade,
for purposes of determining Years of Service, Credited Service and Earnings
under the Pension Plan;



(2)
without regard to the limitations of Code Section 415 (including, without
limitation, the maximum benefit payable under Code Section 415(b)(l ), the
actuarial reduction for early retirement of Code Section 415(b)(2)(C), and the
reduction for limited service or participation of Code

Section 415(b)(5); and


(3)
by including in the Participant's compensation during the period for which the
Pension Plan benefits are computed, to the extent not already done so under the
Pension Plan, (i) any amount that has not been taken into account due to
limitations of Code Section 401(a)(l 7) or (ii) due to a reduction of
compensation that has occurred pursuant to an election of the Participant under
Code Section 125 or Code Section 401(k) or (iii) due to a reduction of
compensation that occurred prior to 2001 due to the Participant's election under
the Plum Creek Timber Company, Inc. Deferral Plan. Compensation which is
deferred due to the Participant's election under the Plum Creek Timber Company,
Inc. Deferral Plan






--------------------------------------------------------------------------------




in 2001 or a later year shall not be taken into account.


(b)
Reduce the amount determined under Section 2.1(a) for early commencement if the
Participant is younger than age 65 upon Termination, and would have been
eligible for an Early Retirement Benefit under the Pension Plan. The early
retirement reduction method and factors in Section 4.3(a)(i)(B) of the Pension
Plan shall apply for this purpose.



(c)
Determine the present value of (i) the amount determined under Section 2.l(b) if
the Participant would have been eligible for an Early Retirement Benefit under
the Pension Plan, or (ii) the amount determined under Section 2.l(a) if the
Participant would have been eligible for a Vested Termination Benefit, Normal
Retirement Benefit or Deferred Retirement Benefit under the Pension Plan, using
the following interest rate and mortality table:



Interest:
the average annual yield on 30-year Treasury Constant Maturities for the
November before the Plan Year that contains the Participant's date of
Termination; and
Mortality:
the 1994 Group Annuity Reserving Table.



Notwithstanding the foregoing, the interest rate (for the November before the
Plan Year that contains the Participant's date of Termination) and mortality
table prescribed by Code Section 417(e)(3) shall be used, if they produce a
greater benefit.


Also, notwithstanding the foregoing, the present value determined pursuant to
this Section 2.1(c) shall not be less than the amount of the cash account
balance to which t11e Participant would have been entitled if he or she were a
Participant in the Pension Plan on the date of Termination, calculated according
to the directions in Section 2.1(a)(l)-(3).


(d)
Subtract from the amount determined under Section 2.1(c), an amount equal to the
present value (determined in accordance with Section 2.1(c)) of the
Participant's Normal Retirement Benefit or Early Retirement Benefit (whichever
applies) from the Pension Plan.



(e)
With respect to the Participant whose Employee Identification number is 3504,
subtract from the amount determined under Section 2.1(d) the amount of $16,400,
which was calculated based on a formula that involves his grant of units under
the Unit Award Plan.



(f)
Notwithstanding any other Plan provisions to the contrary, a Participant's
accrued benefit shall be reduced by the lump sum value of any "grandfathered"
benefit payable to the Participant or his or her Beneficiary pursuant to any
individual agreement or understanding between the Employer and the Participant
regarding pension benefits.



A Participant shall have an unsecured right to benefits under this unfunded Plan
only if he or she has a vested benefit under the Pension Plan or would have a
vested benefit if he or she had been a participant under the Pension Plan during
the period he or she could have participated in the Pension Plan if he or she
had not been excluded due to his or her salary grade.















--------------------------------------------------------------------------------




FIRST AMENDMENT
TO THE
PLUM CREEK TIMBER COMPANY, L.P.
KEY EMPLOYEE SUPPLEMENTAL PENSION PLAN




The Plum Creek Timber Company, L.P. Key Employee Supplemental Pension Plan, as
amended and restated effective January 1, 2008, is amended as follows, pursuant
to Section 5.11, effective as of January 1, 2008:




1.
The second paragraph of Section 1.14 Termination, beginning with “A ‘Disabled’
Participant” shall be deleted in its entirety.



2.
Section 3.3 Time and Form of Payment is amended to read in its entirety as
follows:



3.3    Time and Form of Payment


All benefits to which a Participant is entitled under all applicable Appendices
shall be payable in a cash lump sum within a reasonable time after the date that
is six months after the date of Termination, and in no event later than 2.5
months after the end of the calendar year which contains the six-month
anniversary of Termination. The payment date shall be determined by the Plan
Administrator in accordance with the Plan terms and administrative procedures,
and the Participant cannot designate the taxable year of the payment. Interest
will be credited between the date of Termination and date of distribution at the
same interest rate used to determine the cash lump sum, compounded annually.
Benefits shall be paid to the Participant, or to his or her Beneficiary in the
event the Participant is not living at the time of payment.




IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on this 19th day of December, 2008.








PLUM CREEK TIMBERLANDS, L.P.
BY PLUM CREEK TIMBER I, L.L.C.,
its General Partner






By:/s/ Barbara L. Crowe        
Barbara L. Crowe
Title:    Vice President Human Resources























--------------------------------------------------------------------------------




SECOND AMENDMENT TO THE
PLUM CREEK TIMBER COMPANY, L.P.
KEY EMPLOYEE SUPPLEMENTAL PENSION PLAN


The Plum Creek Timber Company, L.P. Key Employee Supplemental Pension Plan, as
amended and restated effective January l, 2008, is amended as follows, pursuant
to Section 5.11, effective as of the Closing Date, as defined herein:


1.
Section 1.3 Board is replaced in its entirety with the following:



1.3    Board


“Board” means the Board of Directors or the Compensation Committee of the Board
of Directors of Plum Creek Timber Company, Inc., or any successor to Plum Creek
Timber Company, Inc., the sole member of Plum Creek Timber I, L.L.C., which is
the general partner of the Company.


2.
The following new Section 1.4 shall be inserted following Section 1.3 Board and
the remaining sections of Section 1 shall be renumbered accordingly:



1.4    Closing Date


“Closing Date” means the date upon which the merger of Plum Creek Timber
Company, Inc. And Weyerhaeuser Company closes.


3.
Section 1.6 Company is replaced in its entirety with the following:

 
1.6    Company


“Company” means Plum Creek Timberlands, L.P., or any successor to Plum Creek
Timberlands, L.P., provided that provisions requiring the Company to take formal
actions under the Plan shall, when appropriate, be deemed to refer to the
Company acting through its general partner, Plum Creek Timber I, L.L.C., or any
successor to Plum Creek Timber I, L.L.C.


4.
Section 1.8 Employer is replaced in its entirety with the following:



1.8    Employer


“Employer” means Plum Creek Timberlands, L.P., or any successor thereto. The
term “Employer” shall also include other company es as provided from time to
time in Appendices to this Plan, and any successors thereto.


5.
The following new Section 1.10 shall be inserted following Section 1.9 ERISA and
the remaining sections of Section 1 shall be renumbered accordingly:



1.10    Freeze Date


“Freeze Date”, means the last day of the pay period in which the Closing Date
occurs.


6.
Section 1.14 Plan Administrator is replaced in its entirety with the following:



1.14    Plan Administrator


“Plan Administrator” means the Senior Vice President and Chief Financial Officer
or the Senior





--------------------------------------------------------------------------------




Vice President of Human Resources of Plum Creek Timber Company, Inc., or any
successor to Plum Creek Timber Company, Inc.


7.
Section 3.1 Participants is amended by adding the following new paragraph at the
end thereof:



Notwithstanding any Plan terms to the contrary, no new Participants may be added
to the Plan on or after the Closing Date.


8.
The third sentence of Section 5.4 Notices is replaced in its entirety with the
following:



Notices to an Employer or the Plan Administrator shall be sent to the attention
of the Senior Vice President of Human Resources of Plum Creek Timber Company,
Inc., or any successor to Plum Creek Timber Company, Inc.at its then current
address for is corporate headquarters.


9.
Section 5.11 Amendment and Termination is amended by adding the following new
paragraph at the end thereof:



Notwithstanding any Plan terms lo the contrary, other than with respect to the
termination of the Plan, the Plan shall not be amended to modify the lump sum
interest rates and mortality tables or other actuarial assumptions used to
calculate benefits set forth in the Plan as of the Freeze Date.


10.
Appendix A, Section 1.1 Participants is amended by adding the following new
paragraph at the end thereof:



Notwithstanding the preceding, no new Participants shall become eligible to
participate in the Plan pursuant to this Appendix A after the Freeze Date.


11.
Appendix A, Section 2.1 Supplemental Pension Benefit is amended to replace
subparagraph (a) in its entirety with the following:



(a)
Determine the vested Normal Retirement Benefit to which the Participant would
have been entitled if he or she were a Participant in the Pension Plan on the
earlier of (i) his or her date of Termination, or (ii) the Freeze Date,
calculated as follows:



(1)
as if the Participant had been a participant in the Pension Plan and accruing
benefits during all periods of time during which the Participant could have
participated in the Pension Plan and accrued benefits before the Freeze Date if
his or her participation or accruals had not been limited based on his or her
salary grade, for purposes of determining Years of Service, Credited Service and
Earnings under the Pension Plan;



(2)
without regard to the limitations of Code Section 415 (including, without
limitation, the maximum benefit payable under Code Section 415(b)(l ), the
actuarial reduction for early retirement of Code Section 415(b)(2)(C), and the
reduction for limited service or participation of Code

Section 415(b)(S); and


(3)
by including in the Participant's compensation during the period for which the
Pension Plan benefits are computed, and before the Freeze Date, to the extent
not already done so under the Pension Plan, (i) any amount that has not been
taken into account due to limitations of Code Section 401(a)(l 7) or (ii) due to
a reduction of compensation that has occurred pursuant to an election of the
Participant under Code Section 125 or Code Section 401(k) or (iii) due to a
reduction of compensation that occurred prior to 2001 due to the Participant 's
election under the Plum Creek Timber Company, Inc. Deferral Plan.






--------------------------------------------------------------------------------




Compensation which is deferred due to the Participant's election under the Plum
Creek Timber Company, Inc. Deferral Plan in 2001 or a later year shall not be
taken into account.


Notwithstanding any Plan term to the contrary, a Participant 's accrued benefit
shall not increase after the Freeze Date.


IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on this 11th day of February, 2016.
PLUM CREEK TIMBERLANDS, L.P.
BY PLUM CREEK TIMBER I, L.L.C.,
its General Partner


By:/s/ Barbara L. Crowe                
Barbara L. Crowe
Title: Vice President Human Resources





